UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1539


THEODORE JUSTICE,

                        Plaintiff – Appellant,

          v.

ROBERT H. HOBGOOD, JR., Senior Resident Superior Court
Judge in the Ninth Judicial District, in his individual and
official capacity,

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cv-00677-BR)


Submitted:   November 18, 2014             Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Theodore Justice seeks to appeal the district court’s

order reviewing the magistrate judge’s determination and denying

Justice’s application to proceed in forma pauperis.                      Denial of

in forma pauperis status is reviewed for abuse of discretion.

See   Roberts     v.    United     States   Dist.    Ct.,   339   U.S.   844,    845

(1950).        A review of the record indicates that the district

court did not abuse its discretion.               Accordingly, we dismiss the

appeal    on    the    reasoning    of   the    district    court.     Justice    v.

Hobgood, No. 5:13-cv-00677-BR (E.D.N.C. May 27, 2014).                     We deny

leave    to    proceed    in   forma     pauperis.     We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         DISMISSED




                                            2